J-S34014-18
J-S34015-18

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: M.C.M., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.M., NATURAL FATHER      :
                                      :
                                      :
                                      :
                                      :   No. 33 WDA 2018

                 Appeal from the Order December 4, 2017
    In the Court of Common Pleas of Allegheny County Family Court at
                     No(s): CP-02-AP-0000103-2017

 IN THE INTEREST OF: M.M., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.M., NATURAL FATHER      :
                                      :
                                      :
                                      :
                                      :   No. 34 WDA 2018

                 Appeal from the Order December 4, 2017
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000104-2017


 IN THE INTEREST OF: M.C.M., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.M., BIRTH MOTHER        :
                                      :
                                      :
                                      :
                                      :   No. 35 WDA 2018

            Appeal from the Order Entered December 1, 2017
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000103-2017
J-S34014-18
J-S34015-18


    IN THE INTEREST OF: M.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.M., BIRTH MOTHER              :
                                               :
                                               :
                                               :
                                               :   No. 36 WDA 2018

                    Appeal from the Order December 1, 2017
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                        No(s): CP-02-AP-0000104-2017



BEFORE:      BOWES, J., STABILE, J., and STRASSBURGER*, J.

MEMORANDUM BY BOWES, J.:                                  FILED JULY 17, 2018

        B.M. (“Father”) and S.M. (“Mother”) appeal from the orders entered

December 4, 2017, in the Court of Common Pleas of Allegheny County, that

granted the petitions of the Allegheny County Office of Children, Youth and

Families (“CYF”), to involuntarily terminate their parental rights to two

daughters, M.C.M. and M.M.1 After careful review, we affirm.

        M.C.M. was born in May 2010. M.M. was born in October 2013. CYF

became involved with M.C.M. and M.M. in the fall of 2014. N.T., 12/1/17, at

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 On January 11, 2018, this Court, acting sua sponte, consolidated Mother’s
two appeals with regard to the termination of her parental rights to M.C.M.
and M.M. The order also consolidated Father’s two appeals with regard to the
termination of his parental rights to the children, and listed his appeals to be
decided consecutively with Mother’s appeals. The trial court discussed all of
the appeals in a single opinion entered March 6, 2018. We shall likewise
review these matters in a single memorandum for ease of disposition.


                                           -2-
J-S34014-18
J-S34015-18



53. CYF received two referrals. Id. One indicated that a caretaker burned

M.M. The other asserted that M.C.M. and M.M. were left home alone. Id.

CYF closed both of the 2014 referrals at the intake level. Id. Subsequently,

CYF received a referral in February 2016 alleging that Father was incarcerated,

and Mother was caring for M.C.M. and M.M. Id. at 52. The referral claimed

Mother used heroin, Suboxone and crack. Id. As a result, M.C.M. was often

outdoors by herself, and the home had needles within reach of M.C.M. and

M.M. Id. The CYF investigation confirmed Mother’s use of Suboxone and

heroin. Id. at 53. CYF also confirmed Father was attending inpatient drug

and alcohol treatment. Id. at 54.

      CYF met with Mother, M.C.M., and M.M. on multiple occasions.         Id.

Mother requested assistance obtaining substance abuse and mental health

treatment. Id. CYF implemented a safety plan developed with Mother on

March 24, 2016. Id. at 55. When CYF met with Mother on March 24, 2016,

Mother admitted daily or near daily substance abuse. Id. CYF referred Mother

to Mercy Behavioral Health for mental health treatment. Id. at 55. CYF also

located a bed for Mother at Family Links, an inpatient drug and alcohol

treatment center where Mother could have M.C.M. and M.M. with her. Id.

Because of the age of the children, the safety plan required Mother to have

daily phone contact with CYF. Id. at 55-56. Mother did not maintain contact

with CYF. Id. at 56. CYF conducted two unannounced home visits. Id. When

CYF conducted the visits, the caregiver for M.C.M. and M.M. was an individual



                                     -3-
J-S34014-18
J-S34015-18



Mother had identified as unsafe to be around M.C.M. and M.M. Id. As a result,

CYF obtained an order for emergency protective custody of M.C.M. and M.M.

on March 31, 2016. Id. On May 18, 2016, the orphans’ court adjudicated

M.C.M. and M.M. dependent. Id. at 58-59. The order required Mother and

Father to undergo drug and alcohol treatment, submit weekly random urine

screens, attend parenting classes, attend domestic violence classes, and

obtain appropriate housing. The order permitted liberal supervised visitation.

       On June 21, 2017, CYF filed petitions to involuntarily terminate Mother’s

and Father’s parental rights to M.C.M. and M.M. The trial court conducted the

hearing on the petitions on December 1, 2017. CYF presented the testimony

of clinical psychologist Dr. Neil Rosenblum, CYF supervisor Erin Snyder, and

caseworker Marci Bolger.         Father and Mother both testified on their own

behalves. M.C.M. and M.M., represented by Eli Zlokas, Esquire, did not call

any witnesses, but did cross-examine Dr. Rosenblum, Ms. Snyder, and

Father.2 By separate orders dated December 1, 2017, and entered December

4, 2017, the trial court involuntarily terminated the parental rights of Mother

____________________________________________


2 On September 6, 2017, in separate orders relating to M.C.M. and M.M., the
trial court appointed Attorney Zlokas to “represent the child’s legal interests.”
Orders of Court, 9/6/17. At the hearing, Attorney Zlokas informed the court
he “did have an opportunity to view the children and interview the children in
their foster home. That happened on November 12th, Your Honor.” N.T.,
12/1/17, at 185. He also argued to the court “[t]hese adults have made their
choice. These children have made their choice, Your Honor. They want to stay
where they’re at. Adoption serves their needs.” Id. at 186.




                                           -4-
J-S34014-18
J-S34015-18



and Father to M.C.M. and M.M.3             The trial court involuntarily terminated

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8),

and (b).     The trial court involuntarily terminated Father’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b).

       Thereafter, on January 3, 2018, Mother and Father filed notices of

appeal, along with concise statements of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i).4

       Father raises the following issues for review:

      1. Is the [t]rial [c]ourt’s finding a grounds for [i]nvoluntary
         [t]ermination of [a]ppellant’s [p]arental [r]ights under 23
         Pa.C.S.A. § 2511(a)(2), § 2511(a)(5) and § 2511(a)(8) proven
         by a showing of clear and convincing evidence?

      2. Is the [t]rial [c]ourt’s finding that [t]ermination of [p]arental
         [r]ights serves the developmental, physical and emotional
         needs and welfare of M.C.M. and M.M.] proved by clear and
         convincing evidence as required by 23 Pa.C.S.A. § 2511(b)?
Father’s brief at 8.

      Mother raises the following issue for review:


____________________________________________


3  The trial court also involuntarily terminated the parental rights of unknown
father of M.C.M. The unknown father has not filed an appeal and is not a party
to the instant appeal.

4 Father’s notice of appeal, with respect to the order involuntarily terminating
his parental rights to M.M., is not included in the certified record for the docket
involving M.M. However, Father’s notice of appeal, captioned with both the
dockets for M.C.M. and M.M., is included in the certified record at the docket
involving M.C.M. Accordingly, Father’s appeal of the order involuntarily
terminating his parental rights to M.M. is properly before this Court pursuant
to Pa.R.A.P. 905(a)(4).

                                           -5-
J-S34014-18
J-S34015-18


     1. Did the trial court abuse its discretion and/or err as a matter of
        law in concluding that CYF met its burden of proving by clear
        and convincing evidence that termination of Mother’s parental
        rights would best serve the needs and welfare of the children
        pursuant to 23 Pa.C.S. § 2511(b)?
Mother’s brief at 8.

      We review these claims mindful of our well-settled standard of review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.


                                      -6-
J-S34014-18
J-S34015-18



In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      In this case, the trial court terminated Father’s parental rights pursuant

to 23 Pa.C.S. §§ 2511(a)(2), (5), and (8), as well as (b). This Court may

affirm the trial court’s decision regarding the termination of parental rights

with regard to any one subsection of § 2511(a) as well as § 2511(b). See In

re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). With respect to

Mother, she solely contests the trial court’s finding of sufficient grounds as to

§ 2511(b). With regard to Father, we will focus our analysis on § 2511(a)(2),

and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         ....

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any

                                      -7-
J-S34014-18
J-S34015-18


      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

      Our Supreme Court set forth our inquiry under § 2511(a)(2) as follows:

            As stated above, § 2511(a)(2) provides statutory grounds for
      termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused the
      child to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being and the conditions
      and causes of the incapacity, abuse, neglect or refusal cannot or
      will not be remedied by the parent.” . . .

         This Court has addressed incapacity sufficient for termination
      under § 2511(a)(2):

            A decision to terminate parental rights, never to be made
      lightly or without a sense of compassion for the parent, can
      seldom be more difficult than when termination is based upon
      parental incapacity. The legislature, however, in enacting the
      1970 Adoption Act, concluded that a parent who is incapable of
      performing parental duties is just as parentally unfit as one who
      refuses to perform the duties.

In re Adoption of S.P., 47 A.3d 817, 827 (Pa. 2012) (citations omitted).

      This Court has long recognized that a parent is required to make diligent

efforts   towards   the   reasonably   prompt   assumption   of   full   parental

responsibilities. In re A.L.D. 797 A.2d 326, 337 (Pa.Super. 2002). A parent’s

vow to cooperate, after a long period of uncooperativeness regarding the

necessity or availability of services, may properly be rejected as untimely or

disingenuous. Id. at 340.

      In addressing § 2511(a), the trial court concluded:



                                       -8-
J-S34014-18
J-S34015-18


            Evidence and testimony presented at the TPR hearing
     demonstrated that Father’s extensive criminal history and his
     repeated periods of imprisonment, together with his ongoing
     substance abuse, has precluded him from being able to
     adequately provide for the care of his children. CYF presented
     credible evidence and testimony that following the children’s
     removal from parental care, CYF provided Father with various
     services to assist him in improving his ability to parent, and to
     address his drug and alcohol problems, with limited success.
     Following Father’s most recent release from imprisonment, Father
     received drug and alcohol inpatient treatment. However, as
     recently as August, 2017, Father incurred new criminal charges
     for alcohol-related incidents, indicating a continued inability to
     successfully manage his substance abuse in a manner that would
     permit him to provide the children with stable and appropriate
     parental care. Additionally, following his release from prison,
     Father was unable to secure and maintain housing appropriate for
     visits with the children, and made little progress towards creating
     a stable home environment for the children.           Furthermore,
     although this [c]ourt granted Father visitation with the children,
     Father attended only 27 of 79 scheduled visits. The inconsistency
     of his visits has interfered with the ability of the children to
     develop a consistent and stable bond with Father, and further
     evidences a failure by Father to become a reliable parental figure
     and demonstrate that he has made parenting of his children a
     priority. In addition, CYF presented credible testimony that Father
     has difficulty maintaining stable employment, further impeding his
     ability to provide for the needs of his children.

           This [c]ourt is cognizant of Father’s positive qualities,
     including the fact that Father accepts responsibility for his
     shortcomings, in particular his substance abuse problems and the
     unhealthy family environment that he created for his children. In
     addition, this [c]ourt is aware that Father has a good relationship
     with the children with whom he is patient and loving. However,
     Father has difficulty maintaining his relationship with the children
     because of his repeated criminal conduct resulting in
     incarceration.     Moreover, Father’s substance abuse which
     contributed to the removal of the children from parental care,
     continues to interfere with his ability to care and provide for them,
     and Father himself admitted to a history of ongoing drug and
     alcohol abuse which he has been unable to successfully address.

Trial Court Opinion, 3/6/18, at unnumbered 4-5.

                                     -9-
J-S34014-18
J-S34015-18


      Father asserts “[t]he primary reason for removal of [M.C.M. and M.M.]

from their parents’ care were the Drug and Alcohol issues of both parents.”

Father’s brief at 15. Father argues that he completed two inpatient drug and

alcohol treatments successfully and followed up with outpatient treatment.

Id. at 16. He also contends that his drug screens were negative. Id. at 16-

17. Father also points to alleged inconsistencies with regard to housing and

visitation.   Id. at 18-19.     While Father acknowledges that he did not

participate in domestic violence or mental health programs, he asserts that

he did engage in an in-home parenting program. Id. at 17-18. Accordingly,

Father contends that CYF failed to meet its burden pursuant to 23 Pa.C.S. §

2511(a)(2).

      Our review of the certified record supports the trial court’s finding of

sufficient grounds for termination under § 2511(a)(2).           Father received a

referral to Arsenal for parenting services, but did not provide any

documentation that he completed the program, although Father did discuss

parenting with an in-home provider on several occasions. Id. at 84. Father

did not participate in mental health programming. Id. at 87. Father attended

an initial appointment for a domestic violence program. Id. at 88. He did not

return. Id. Father attended 27 of 79 scheduled visits. Id at 90. Further,

while Father asserts that he successfully completed inpatient and outpatient

drug and alcohol treatment, the record does not support his successful

completion    of   treatment.    The    testimony   at   trial   indicated   Father


                                       - 10 -
J-S34014-18
J-S34015-18


unsuccessfully completed outpatient drug and alcohol programming. Id. at

86. Father testified that his primary drug of choice is alcohol. Id. at 158. At

the time of the hearing, Father acknowledged a pending driving under the

influence charge. Id. at 147. The exhibits offered by CYF, and admitted into

evidence, show this charge arose out of an August 2017 traffic stop.        See

Exhibit CYF 4.      When questioned on his relapse, Father testified he “just

couldn’t deal with my daughters being gone. The first three days - - three

days after I got out, I had my first visit and I just lost it.” N.T., 12/1/17, at

155-56. Father acknowledged drinking as recently as the week before the

termination hearing. Id. at 159.

        Dr. Rosenblum performed a series of evaluations with regard to Father,

M.C.M., M.M. and the foster parents.5 Dr. Rosenblum testified that Father

acknowledged that alcohol had been a continuing problem for him for quite

some time. Id. at 12. With regard to treatment, Father did not deny that he

did not follow through regularly with drug and alcohol treatment. Id. at 13-

14. Further, Father “estimated that he’s been in the Allegheny County Jail 12

times” and has a “very long and extensive history of criminal activity.” Id. at

10. At the time of the hearing, Father acknowledged being imprisoned most

recently from January 2017 to May 2017. Id. at 147, 150. Father recognized

“that there was a lot of chaos.” Id. at 15. Dr. Rosenblum testified M.C.M.


____________________________________________


5   Mother did not appear for her appointment with Dr. Rosenblum.

                                          - 11 -
J-S34014-18
J-S34015-18


knew “that [Mother and Father] would drink and smoke and fight one

another.” Id. at 20. M.C.M. recalled “her dad would say bad words and be

mean to her mom and hit her, and that the police would come to the house

and that she recalled that her dad got arrested.” Id. at 17. M.C.M. indicated

to Dr. Rosenblum “she did not feel safe when she lived with her mother and

her father.” Id.

      At the time of the evaluation in September of 2017, Father did not have

employment.      Id. at 11.      At the hearing, Father testified he worked at a

grocery store.     Id. at 152.    Further, he did not have housing.   Id. at 11.

Instead, he lived with his grandmother and hoped to relocate to Sewickley.

Id. at 11-12. CYF assessed Father’s housing and found it inappropriate for

visits. Id. at 84.

      As this Court has stated, “a child’s life cannot be held in abeyance while

a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.

2006). The record substantiates the conclusion that Father’s repeated and

continued incapacity, abuse, neglect, or refusal has caused M.C.M. and M.M.

to be without essential parental control or subsistence necessary for their

physical and mental well-being. See In re Adoption of M.E.P., 825 A.2d
1266, 1272 (Pa.Super. 2003). Moreover, Father cannot or will not remedy


                                        - 12 -
J-S34014-18
J-S34015-18


this situation.    See id.   Accordingly, the certified record supports the trial

court’s finding that CYF established the statutory grounds to terminate

Father’s parental rights pursuant to § 2511(a)(2).

        Having found that grounds exist to terminate parental rights under

§ 2511(a), we assess the orphans’ court’s assessment of the children’s needs

and welfare pursuant to § 2511(b). This Court has stated that the focus in

terminating parental rights under § 2511(a) is on the parent, but it is on the

child pursuant to § 2511(b). See In re Adoption of C.L.G., 956 A.2d 999,

1008 (Pa.Super. 2008) (en banc). In reviewing the evidence in support of

termination under § 2511(b), our Supreme Court has stated as follows.

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include “[i]ntangibles such as love,
        comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
        (Pa. Super. 2012). In In re E.M., [533 Pa. 115, 121, 620 A.2d
481, 485 (Pa. 1993)], this Court held that the determination of
        the child’s “needs and welfare” requires consideration of the
        emotional bonds between the parent and child. The “utmost
        attention” should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.”      In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal


                                       - 13 -
J-S34014-18
J-S34015-18


citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

direct observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d
753, 762 (Pa.Super. 2008).

      A parent’s abuse and neglect are likewise a relevant part of this analysis:

      concluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent . . . Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa.Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child.   See In re K.Z.S., 946 A.2d at 763 (affirming involuntary

termination of parental rights, despite existence of some bond, where

placement with mother would be contrary to child’s best interests).           “[A]

parent’s basic constitutional right to the custody and rearing of . . . her child

is converted, upon the failure to fulfill . . . her parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a




                                      - 14 -
J-S34014-18
J-S34015-18



permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa.Super. 2004) (internal citations omitted).

      The trial court found termination under § 2511(b) appropriate, writing:

      Upon careful review of the evidence and testimony presented at
      the TPR hearing, this [c]ourt concluded that termination of Mother
      and Father’s parental rights best serves the children’s physical and
      emotional needs and welfare. Mother and Father’s parental
      deficits, criminal conduct, and ongoing substance abuse has
      detrimentally affected the children, and continues to do so. Dr.
      Rosenblum, a licensed psychologist who conducted an evaluation
      of M.C.M., testified that M.C.M. reported to him that her parents
      did not take care of her, and that her mother “drank alcohol all of
      the time” which “made her act funny.” N.T., 12/1/16, at 17. She
      reported that her Father would say “bad words and be mean” to
      Mother and “hit her”, and that police sometimes came to the
      home. Id. She stated that she did not feel safe when she lived
      with Mother and Father. With respect to M.C.M.’s, mental health,
      Dr. Rosenblum opined that she suffers from nervousness and
      anxiety resulting from her upbringing with her parents, and has
      been affected by past traumatic experiences including exposure
      to her parents’ substance abuse, domestic violence, and
      incarceration.

      At the time of the TPR hearing, M.C.M. had been in the same foster
      home for a year and a half, and strongly stated to Dr. Rosenblum
      that she felt safe there. According to Dr. Rosenblum, M.C.M.
      evidenced that she received love, attention and stability from her
      foster parents, from which she was benefitting. Dr. Rosenblum
      reported that while M.C.M. cares about her parents, it was her
      foster parents who provided her with emotional stability and
      security. With regard to her relationship with Father, M.C.M.
      reported that her father informed her that he would like her to
      return home, but she stated firmly to Dr. Rosenblum that she
      wants to stay at the foster home where she feels safe. Dr.
      Rosenblum reported that M.C.M. is emotionally connected to
      foster parents. Additionally, Dr. Rosenblum testified credibly that
      Mother and Father’s inability to “stabilize their lives” has created
      “anxiety and uncertainty” for the children and prevented them
      from achieving “security” that would allow then to move their lives
      forward in a positive direction. N.T., 12/1/17 at 38-39.

                                     - 15 -
J-S34014-18
J-S34015-18


     Following an interactional evaluation with foster parents and both
     children, Dr. Rosenblum reported that the children received love
     and attention from their foster parents with whom both children
     were relaxed and affectionate, and that the children feel very
     much at home with and are attached to their foster parents. The
     foster parents did report to Dr. Rosenblum that because of the
     inconsistency of visitation with Mother and Father, the children
     experience confusion as to what to expect from their parents, and
     it impairs their ability to feel stable and secure.

     It appears from the foregoing that the effects of Mother and
     Father’s continued substance abuse and criminal activity, along
     with their limited contact with the children, has [affected] and
     continues to detrimentally affect the children. The children have
     developed a meaningful and affectionate relationship with their
     foster parents, who provide for the emotional, physical, and
     mental health needs, and with whom the children have a stable
     and loving familial relationship. While Dr. Rosenblum reported
     that M.C.M. would likely have some difficulty not seeing her
     parents again, and has affection for them, termination of the
     parental relationship would not cause irreparable harm. With
     respect to M.M., Dr. Rosenblum testified that she does not appear
     connected to her parents or to retain attachment to them as
     parental figures, indicating that termination would not
     detrimentally affect her.

     Although Father and Mother clearly love their children, their
     behaviors have caused the children considerable trauma. The
     uncertainty and upheaval caused by Mother and Father’s
     intermittent entry and departure from the children’s lives due to
     repeated incarcerations and substance abuse has caused the
     children anxiety, contributes to an ongoing lack of stability in the
     children’s lives, and interferes with the development of a healthy
     parent-child relationship. The inconsistent visitation by Mother
     and Father, coupled with their repeated inability to provide the
     children with a stable environment has negatively affected both
     M.M. and M.C.M. Moreover, Mother admitted to ongoing problems
     with substance abuse and her recent incarceration, as well as
     Father’s most recent charges for driving under the influence in
     August 2017 evidence continued failure by both Mother and Father
     to prioritize parenting, and provide stable, consistent care and
     support for the children.



                                    - 16 -
J-S34014-18
J-S34015-18


      Evidence and testimony presented at the TPR hearing indicates
      that both children will continue to benefit from the stable,
      supportive environment of their foster home. The children have
      bonded with their foster parents on whom the children rely and
      look to as parents, who provide the children with love and
      affection and who are able to meet their needs. Although the
      children, particularly M.C.M., may experience sadness at the loss
      of their parents, termination of parental rights would provide them
      with future stability and the opportunity to develop and thrive in
      a stable, loving environment in which their needs are being met
      in a manner that Father and Mother have not and continue to be
      unable to provide.

      After careful review of the testimony and evidence this [c]ourt
      concludes that CYF established by clear and convincing evidence
      that grounds existed for termination of Mother and Father’s
      parental rights and that termination of their parental rights best
      served the needs and welfare of the children.

Trial Court Opinion, 3/6/2018, at unnumbered 6-9.

      Mother and Father raise interrelated issues with regard to the trial

court’s termination of their parental rights pursuant to § 2511(b).     Father

asserts, “the [c]ourt erred in its finding that [CYF] proved by clear and

convincing evidence that Termination of [Father’s] Parental Rights best meets

the needs and welfare of the Child as set forth in 23 Pa.C.S.A. § 2511(b).”

Father’s brief at 27. Further, Father highlights that M.C.M. and M.M. were

happy to see him, his bond with M.C.M., and the fact that his interactions with

the children were gentle, patient, and affectionate. Id. at 22. Father also

asserts that M.C.M. and M.M. had difficulty separating from him after the

evaluation. Id.

      Mother identifies testimony “that at least the older child, M.[C.]M., may

need some additional therapy to help understand that she may never again

                                    - 17 -
J-S34014-18
J-S34015-18


have contact with Mother or Father.”      Mother’s brief at 17.   Accordingly,

Mother argues “[t]he needs and welfare of the children, at least M.[C.]M., are

best served by Mother and Father retaining their parental rights so future

contact can be assured and the detrimental impact of termination avoided.”

Id.   Mother acknowledges “[t]here was evidence establishing Mother’s

minimal contact with her children while in foster care, however Mother never

stopped loving her children and continues to want what is best for them.” Id.

Mother concludes that she “believes [M.C.M. and M.M.] will be best served by

ultimate placement with Father and that there is no benefit to terminating

Mother’s parental rights if Father’s remain intact.” Id. at 18.

      Contrary to Mother’s and Father’s assertions, the certified record

corroborates the trial court’s analysis pursuant to § 2511(b). M.C.M. and M.M.

have resided in the same foster home since April 2016. N.T., 12/1/17, at 62.

The foster home is a pre-adoptive resource. Id. The foster parents, C.M. and

C.M. (“Foster Parents”), have M.C.M. and M.M. involved in a lot of activities.

Id. at 96. Further, the children call Foster Parents mom and dad. Id.

      On direct examination, Mother’s counsel questioned Mother regarding

whether she believed M.C.M. and M.M. would be better served by Mother

remaining in their lives or without her. Mother responded, “[r]ight now, I

would say without me.” Id. at 169.       Mother expressed hope to have the

children back with her “[w]hen I’m better. I’m not - - when I’m better.” Id.

At the time of the hearing, Mother acknowledged being incarcerated for at


                                    - 18 -
J-S34014-18
J-S34015-18


least the next nine months. Id. at 165. Between March 2016 and May 2017,

Mother visited M.C.M. and M.M. twice. Id. at 77. Further, the court entered

aggravated circumstances orders on July 5, 2017 for her failure to maintain

substantial and continuing contact for six months. Aggravated Circumstances

Orders, 7/5/17. Mother did not obtain appropriate housing, did not maintain

contact with CYF, did not engage in parenting services, continued to abuse

drugs, failed to address her mental health issues, and did not undergo

domestic violence counseling. N.T., 12/1/17, at 77-82.

      Father testified, “I love my kids dearly and I don’t deserve to not have

them.” Id. at 153. Father believed he attended every visit since his release

from jail except for one. Id. at 149-50. Ms. Snyder testified that two days

before the termination hearing Father attended a visit and called the

caseworker “the devil.”   Id. at 101.    This upset M.C.M. and she stopped

interacting with Father and he did not attempt to re-engage her. Id.

      In performing his evaluation, Dr. Rosenblum interviewed M.C.M. She

told him “her parents didn’t take care of her.” Id. at 16. M.C.M. described

her mom as nice but indicated that Mother would “drink alcohol all the time,

and it made her act funny.” Id. at 17. M.C.M. also discussed the domestic

violence that she was exposed to, indicating that “her dad would say bad

words and be mean to her mom and hit her, and that the police would come

to the house and that she recalled that her dad got arrested.” Id. M.C.M.

reported “she did not feel safe when she lived with her mother and her father.”


                                    - 19 -
J-S34014-18
J-S34015-18


Id. M.C.M. preferred to stay with Foster Parents, because “they’re nice to her

and don’t say bad words and treat her well.” Id. at 17-18. M.C.M. informed

Dr. Rosenblum “she is happy where she is and this is where she wants to

stay.” Id. at 18. M.C.M. is very connected with Foster Parents. Id. at 45.

They are the people who make M.C.M. feel happy, and from whom she gets

love and attention. Id. at 20. Dr. Rosenblum believed that M.C.M. has a

primary attachment to Foster Parents. Id. Dr. Rosenblum testified that Foster

Parents have made M.C.M. feel safe and provide her with the security and

stability that M.C.M. did not experience when living with Mother and Father.

Id. at 20-21.

     While Dr. Rosenblum did not doubt that Father cared about his

daughters, he observed that M.M. did not want to connect or interact with

Father very much. Id. at 21-22. Dr. Rosenblum testified that M.C.M. and

M.M. went through a year-and-a-half where they had very minimal contact

with Mother and intermittent contact with Father. Id. at 24. Both M.C.M. and

M.M. transferred their attachments to Foster Parents. Id. Dr. Rosenblum

opined that both M.C.M. and M.M. have “moved on and connected to a new

family and a new direction in their life.” Id. at 25. Dr. Rosenblum believed

M.C.M. has some bond with Father but was not sure that M.M. had such a

bond. Id. at 29. Dr. Rosenblum opined M.C.M. may need some additional

therapy due to the fact she may not have contact with her birth parents, but

he did not believe that it would cause M.C.M. major trauma. Id. at 25. Dr.


                                    - 20 -
J-S34014-18
J-S34015-18


Rosenblum believed termination of Mother’s and Father’s parental rights would

not cause irreparable harm or psychological damage that could not be

addressed. Id. at 26.

      Thus, as confirmed by the record, termination of Mother’s and Father’s

parental rights serves M.C.M.’s and M.M.’s developmental, physical and

emotional needs and welfare and was proper pursuant to § 2511(b). While

Mother and Father may profess to love their children, a parent’s own feelings

of love and affection for a child, alone, will not preclude termination of parental

rights. In re Z.P., 994 A.2d at 1121. At the time of the hearing, M.C.M. and

M.M. resided with Foster Parents for almost two years and are thriving. They

are entitled to permanency and stability. As we stated, a child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” Id. at 1125. Rather, “a parent’s

basic constitutional right to the custody and rearing of his child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa.Super.

2004) (citation omitted). Accordingly, based upon our review of the record,

we find no abuse of discretion and conclude that the trial court appropriately

terminated Mother’s and Father’s parental rights.

      Orders affirmed.




                                      - 21 -
J-S34014-18
J-S34015-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/17/2018




                          - 22 -